The referee’s findings are supported by the record (see Baker v Kohler, 28 AD3d 375, 375-376 [2006], lv denied 7 NY3d 885 [2006]). Plaintiffs subjective satisfaction speaks to the relative quality of the attorneys’ services, a relevant factor in apportioning the fee (see Diakrousis v Maganga, 61 AD3d 469 [2009]). The record establishes that appellant’s contributions were duly considered by the referee and the court.
We have considered appellant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.